Citation Nr: 1444015	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a bilateral knee conditions. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

Information on file shows that the Veteran was ordered to active duty for training (ACDUTRA) which was to begin on November 12, 1992, and to last approximately 18 weeks.  A DD 214 shows that she had active service from November 12, 1992, to March 26, 1993.  Thereafter, she served in the reserves until 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for bilateral knee conditions. 

In May 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The service connection claim for bilateral knee conditions was remanded for additional development in November 2013 and April 2014.  The Board finds that the AOJ substantially complied with those remand orders with respect to the claim decided herein; no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  There is also an electronic Virtual VA file pertaining to the Veteran, which contains duplicate documents of those contained in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral knee conditions did not manifest in service; arthritis was not shown during the first post-service year; nor is any currently manifested condition of either knee etiologically related to the Veteran's period of service.


CONCLUSION OF LAW

Bilateral knee conditions were not incurred in or aggravated by active service, and service incurrence of arthritis of the knees may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A duty to assist letter issued in June 2010 and sent prior to the initial unfavorable rating decision of July 2010, generally advised the Veteran of the evidence and information necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the evidence on file includes the Veteran's service treatment records (STRs), service personnel records, lay statements, post-service private medical evidence, and Board hearing testimony provided in May 2013.  

With respect to the May 2013 Board video conference hearing, the Veteran was provided an opportunity to set forth her contentions before the Veterans Law Judge (VLJ) who presided over that hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the 2013 hearing, the Veterans Law Judge identified the issue on appeal.  In addition, information was solicited regarding the Veteran's claimed bilateral knee condition, including her history of symptomatology and treatment, and she explained why she believed her claimed condition was service-related.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the VLJ who conducted that hearing did not explicitly suggest the submission of additional evidence, the claim was subsequently remanded twice for additional evidentiary development, to ensure a complete record upon which to adjudicate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ conducting that hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Pursuant to Board Remands of November 2013 and April 2014, VA examinations/opinions were ordered in conjunction with the Veteran's claim on appeal.  The record reflects that a VA examination with the requested opinions was provided in December 2013, with an addendum opinion provided in May 2014.  As discussed herein, while the Veteran's representative maintains that those opinions are inadequate, the Board has found them factually sound and responsive to the pertinent inquiries in this case; hence they are found to be adequate, even if they arguably contain insufficiencies.  

Since the April 2014 Board decision/remand was issued, neither the Veteran nor her representative have identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II. Background

The Veteran filed a service connection claim for bilateral knee conditions in June 2010.  The record indicates that the Veteran had never sought or received VA treatment. 

STRs are negative for complaints, treatment, or a diagnosis of any knee condition.  Reserve records include an October 2004 permanent physical profile showing that the appellant was limited as to her running (4 miles) following right knee surgery.  The reserve records are otherwise negative for any record of knee injury, treatment, or diagnosis.

A private MRI study of the right knee (March 2004) revealed an osteochondral defect in the patellofemoral compartment and mild generalized chondromalacia.  X-ray films of both knees (March 2004) revealed mild bilateral tricompartmental osteoarthritis and mild lateral patellar subluxation in the left knee. 

Private medical records of Hahnemann University Hospital (HUH) reflect that the Veteran underwent an arthroscopy with partial medial meniscectomy and abrasion chondroplasty for a medial meniscus tear and chondral lesion of the patella in April 2004.  The post-operative diagnosis was right knee anterior horn medial meniscus tear and patellofemoral chondromalacia.

A post-operative evaluation report from Drexel University College of Medicine, dated in May 2004 noted complaints of intermittent knee pain primarily over the anterolateral aspect.  The Veteran reported that pain was aggravated by stair climbing and sometimes associated with a clicking sensation.  

HUH records dated in March 2007 document mild lateral patellar subluxation in the left knee, as well as mild tricompartmental osteoarthritic changes.  There was no evidence of fractures, focal destruction, joint effusion or soft tissue swelling.

Private medical records from the Rothman Institute show that in October 2010, the Veteran was seen for bilateral knee pain.  There was no specific history of injury, but it was noted that she had always been very active.  The records reflect that her left knee had bothered her for years and more recently, in the last several months, she began to develop locking and catching.  Subsequent treatment records from January to March 2012 from the Rothman Institute reflect continued treatment for bilateral degenerative joint disease of the knees.

A June 2011 statement from Dr. C. D. of the Rothman Institute shows that he had treated the appellant since October 2010, and noted that she currently had bilateral knee pain.  A history of right knee surgery in 2004 was recorded.  A current diagnosis of bilateral patellofemoral arthritis, as shown by arthroscopic pictures in 2004 and an MRI study from the prior year was made.  The statement reflected that the Veteran was receiving cortisone injections, physical therapy, and activity modification.  It was noted that she denied having knee pain prior to her time in active duty in the military.  The doctor opined that it was more likely than not that her current knee pain was a result of injuries sustained in service.  The statement reflects that 2004 records provided to the physician by the appellant had been reviewed. 

At the May 2013 video conference hearing, the Veteran testified that she had no problems with either knee prior to her military service and that at no time during any period of military service did she ever seek or receive treatment for or complain of problems with her knees.  Nevertheless, she stated that she had injured her knees while running, including having strained her knees.  She stated that she twisted a knee at least once during Advanced Individual Training (AID) at Ft. Harrison and treated her knee herself by applying ice or wraps.  She indicated that her knee problems had always been greater in her right knee, than in the left knee.  She explained that more recently, she had had injections in both knees of Cortisone and Orthovisc.  The testimony reflects that a private MRI study of the right knee in January 2004 revealed a torn meniscus and problems with her patella, following which she had surgery at a private medical facility; and was later on a physical profile following her right knee surgery.  She stated that her knee problems were so bad that she sometimes used crutches.  The Veteran also testified and reported in statements that she did not seek in-service treatment for either knee because this was discouraged by military authorities and that obtaining such treatment was difficult.  

In a November 2013 Board remand, it was requested that the Veteran be afforded a VA examination to include an opinion as to whether she had a disability of either knee that was etiologically related to service.  In particular, the remand requested that this opinion address whether there was any medical reason to accept or reject the proposition that the Veteran had injuries of her knees during service from extensive running, which either alone or together with any undocumented sprains of the knees, could have led to her current disabilities of the knees.  

A VA examination of the knees was conducted in December 2013.  Diagnoses of: bilateral mild knee sprain (resolved), 1991 [by history]; status-post right arthroscopic meniscetomy, 2004; and degenerative joint disease of the knees bilaterally, 2004; were made.  The history indicated that the Veteran reported sustaining injury to her knees bilaterally because of physical training (it was noted that she did only 3 months of training basic training and a total of just over 5 months of active duty).  The Veteran reported that her condition was aggravated by the repeated stress of physical reserve training, sports activities and performing work related duties.  The report reflected that according to a private physician, she had developed osteoarthritis and had been wearing a knee brace for the past 2 years.  Ultimately the VA examiner provided a negative opinion explaining that the Veteran never complained of or reported having bilateral knee pain while on active duty or in the reserves.  It was further observed that there was no history of direct knee injury.  

In March 2014, a lay statement was received from M.P., a retired Veteran that served as acting First Sergeant of the 408th DET3 from September 2003 to June 2006, serving with the Veteran who was one of the squad leaders.  It was noted that the Veteran was very active in physical activities and kept herself in shape by running on her own.  M.P. recalled the Veteran telling her at the beginning of 2004 that her knees were really starting to bother her.  It was explained that the unit was a detachment and the headquarters were in Queens NY, and that the Veteran had reported that she did not have health insurance and could not afford the out of pocket expenses.  M.P. indicated that she finally convinced the Veteran to go to the doctors later resulting in surgery and a subsequent permanent profile for her knee.  

As explained in a second Board remand issued in April 2014, review of the opinion completed in conjunction with the December 2013 VA examination did not reflect substantial compliance with the instructions of the November 2013 remand.  It was pointed out that as noted by the Veteran's representative, the physician who examined the Veteran in December 2013 only provided a "general" rationale for the opinion rendered, and did not furnish responses to the specific questions posed in the November 2013 remand instructions.  Accordingly, an addendum VA opinion was requested.  

An addendum medical opinion was provided in May 2014 based on review of the claims file and medical records.  The examiner concluded that the Veteran's bilateral knee conditions were less likely than not caused or aggravated by a result of injury during service.  The examiner concluded after reviewing the evidence of record to include VA examinations and STRs, that the Veteran did not have complaints or reports of bilateral knee pain while on active duty or while in the reserves and there was no history of a direct knee injury.  It was observed that the January 1992 evaluation was normal and that pre-service evaluation of December 1991 showed no abnormality.  It was noted that current X-ray films and an MRI study confirmed a diagnosis of degenerative joint disease.

III. Analysis

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and chronic conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2013).  The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis listed under 38 C.F.R. § 3.309(a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

With regard to the Veteran's claimed bilateral knee conditions, the record contains a current diagnosis of degenerative joint disease of the knees bilaterally made in 2004.  Accordingly, the presence of the currently claimed condition is established.

The Veteran states that she had no problems with either knee prior to her military service and that at no time during any period of military service did she ever seek or receive treatment for or complain of problems with her knees, but maintains that she injured her knees while running, including having strained her knees, later resulting in her 2004 knee problems.  

STRs are entirely negative for any complaints, treatment or diagnosis of any knee condition.  However, the STRs are not negative for other conditions; they reflect that the Veteran was seen for complaints including headaches and wrist symptoms, but never of knee symptoms.  As such, it defies logic to suggest that if the Veteran actually had knee symptoms during service, she would not be seen contemporaneously with such symptoms, and in fact would not initially complain of any such symptoms until a decade later.  

A lay person is considered competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran may in fact have had knee symptoms during service, there is no indication of continuity and chronicity of symptomatology since service, in this case.  Significantly, in this regard, knee pain in and of itself is not considered a chronic condition, and as such lay assertions in and of themselves are in sufficient to establish service connection, although arthritis is such a condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, the clinical evidence reflects that it was not until 2004, 10 years after active service, that knee symptoms arose, as further corroborated by the 2014 lay statement of M.P. recalling that the Veteran told her that her knees were really starting to bother at the beginning of 2004, not prior to that time.  The documented clinical records and the lay statement of M.P. stand in sharp contrast to the Veteran's lay reports made since 2010, and fail to corroborate service incurrence of chronic knee symptoms or injury.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Essentially, the lay and clinical evidence on file undermines the credibility of the Veteran's historical lay accounts of continuity and chronicity of symptomatology since service, failing to reveal any such continuity.  Moreover, the intervening lapse of so many years between separation from service and the first post-service clinically documented manifestations of the claimed knee conditions, is probative evidence against the claim, to include on a presumptive basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).

As mentioned herein, there is no clinical indication of any knee problems until 2004, more than 10 years after the Veteran's discharge from service.  In the alternative, the Veteran maintains that her knee symptoms arose in 2004 in conjunction with her reserve service.  While the Veteran served on reserve duty from 1993 to 2007, there is no indication that the knee problems which arose in 2004 occurred as a result of any event or injury which occurred during reserve duty, accordingly, the distinction involving whether the Veteran was on ACDUTRA or INACDUTRA is insignificant.  

The reserve records are entirely negative for recordation of complaints, injury, treatment or a diagnosis of any knee condition, and this type of problem would likely have be recorded should it have arisen during or as a result of reserve service.  Significantly, the 2004 private treatment records are also negative for any reference to a service-related injury or incident and do not reflect that the Veteran gave a history of knee problems during active or reserve service; information that, if pertinent and accurate, would normally be found in such records.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Moreover, the lay statement of M.P. suggests that the Veteran sustained a knee injury unrelated to reserve duty; as if it were sustained on reserve duty, the Veteran would not have been as concerned with where to receive treatment or how to pay for it.  

The critical issue in this case is whether the Veteran's currently claimed and manifested bilateral knee conditions were incurred in or are otherwise etiologically related to service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The file contains VA opinions provided in December 2013 and May 2014, both to the effect that it was less likely than not that the Veteran's bilateral knee conditions were caused or aggravated by a result of injury during service.  The examiner explained that the Veteran did not have complaints of bilateral knee pain while on active duty or while in the reserves and that there was no history of a direct knee injury.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  While the Veteran's representative urges that the aforementioned opinions are inadequate, the Board observes that in forming those opinions, a comprehensive review of the STRs and claims folder is evident.  Moreover, the rationale provided is factually accurate and reasonably supports the conclusion made.  The fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly when dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  Accordingly, the Board finds no reason to dismiss the VA opinions as "inadequate" and no adequate basis to reject the competent VA medical opinions based on a lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  As such, the Board finds them to be of significant probative value.

In contrast, the file also contains a June 2011 opinion from Dr. C.D. of the Rothman Institute to the effect that it was more likely than not that the Veteran's current knee pain was a result of injuries sustained in service.  The statement reflects that records provided to the physician by the appellant had been reviewed.  

The June 2011 opinion is found to have far less probative value than the VA opinions.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  It is clear that the 2011 opinion of Dr. C.D. was based on limited lay and clinical information provided by the Veteran herself.  The opinion does not reflect any familiarity with the Veteran's service dates and does not reflect review of the (negative) STRs.  The opinion was then necessarily largely on unsubstantiated lay reports of the Veteran to the effect that she sustained chronic knee injuries in service, as well as limited and selective clinical evidence provided by her consisting of 2004 private medical records revealing the onset of bilateral knee problems, which do not document any etiological relationship between such problems and the Veteran's active or reserve service.  Essentially, it is the medical opinion of Dr. C.D. which is inadequate, as it failed to account for or discuss pertinent factual and clinical history.  Accordingly, this opinion is found to be far less probative than the 2013 and 2014 VA opinions.  

Lay assertions from the Veteran as to the etiology of her claimed knee conditions (service related) are beyond her competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of knee symptoms since service, or a nexus between currently manifested knee conditions and service.  See Davidson v. Shinseki, 581 F.3d 1313 , (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of the claimed right knee/leg condition in this case falls outside the realm of common knowledge of a lay person, particularly in light of evidence of significant post-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

Overall, the evidence is not in relative equipoise, as there is a more than 10-year gap between the Veteran's discharge from service and post-service clinical indications of knee symptoms; not shown at that time to have any relationship to her reserve service.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's claimed knee conditions weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.



ORDER

Entitlement to service connection for a bilateral knee conditions is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


